In a proceeding to compel the executrix of Charles F. Lewis, deceased, to pay the funeral expenses of the decedent, the executrix appeals from a decree of the Surrogate’s Court of Nassau County directing the executrix to pay the claim of the petitioner against the estate of the decedent; and the petitioner cross-appeals from so much of the decree as disallows interest and $69 of his claim. Decree modified by striking from the ordering paragraph everything following the words “ the sum of ” and by inserting in place thereof a provision that the balance due is $591.55; and that interest thereon be allowed from August 7, 1930, together with $100.31 costs as taxed. As thus modified, the decree is unanimously affirmed, without costs, and the matter remitted to the Surrogate’s Court, Nassau County, for the entry of a decree accordingly. In the opinion of the court, on the proof in this record the reasonable funeral expenses are $981.55, and the sum of $390 having been paid on account, the balance remaining unpaid on the date of the decree is $591.55. Interest on this amount should be allowed from *906August 7, 1930. (Matter of Wood, 170 Misc. 752.) Present —• Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.